Title: To James Madison from John Fitch, 10 February 1788
From: Fitch, John
To: Madison, James


Honoured Sir
New York the 10 February 1788
My situation at present is tremendously allarming, it would be much less so, if I knew that I should sicken and die, than for me to return and inform the Company I must be dependant on them for my sustinance, so Vile a way of living, I heartily dispise. And was I under no obligations to any one, I would not solicit Courts for favours, was my claims ever so just, did I think it would be granted with reluctance. I would retire to the Wild forrests of Kentuckey, where My whole attention should be taken up in hoeing Corn & Tobacko, and where I could bid defiance to the blind unguided frowns of forturne, and if I ever came into public life again, it should be by the solicittations of others and not my own seeking.
When I heared of that report of Mr. Rumsey’s, knowing that he could not merit the reward in his way, it induced me to undertake it; which was the principle stimilas I had at that time, as I was persuaded it was not offered to him as being a favourite Citizen.
I do not wish it but on honourable terms, and altho I am conscious I have merited it, yet am willing to be laid under any reasonable restrictions. The following one I propose Viz—If I cannot make a Boat of fifty tons burthen, that two men shall be able to Navigate from the Rapids of Ohio to Fort Pitt, than and in such case I shall be obliged to pay the sum stipulated for Lands sold adjoining, or forfiet Said Lands. I really am Sir no more than a man, and it is as dificult for me to effect imposibilities as for another, and cannot compleat what I have begun without supplies. I have since I began been Idle more than six months waiting for the Casting of a Cylinder, and now am in doubts whether I can get it cast in america or not, and should I have to send to Europe for it, probable it would not arrive before August, when we should hardly be able to compleat our works next fall, which would be so discouraging to the Company it is hardly probable they would support me was I to request it.
Such delays has an inconceivable tendency to disharten more than we are aware of.
As to myselfe, I know that I have fortitude sufficient to dispise all the ill natured things that can be said, but the task of keeping twenty of the most delicate Characters in Countinence, will be too much for me with my other imbarrassments, espescially when so many feels themselves interested in preventing its coming to perfection, and no one more than good wishes to have it perfected. It is reasonable to suppose that the clammour will be much against it. And it is imposible to bring the World to reason on it; any more than what they hear from others. And where interest takes on one side, and nothing more than good wishes on the other, it is easily determinaed what the people at large will be. I do not wish Congress to give me because I am poor, but because the honour and interest of our Nation loudly calls for it. The Stigma of having it promoted by forign Nations, I pray Heaven may never be charged to the act. of the Country that gave me birth. And as to their interest, no man on Earth that will reason fairly, but must allow that two men can take a Boat of one hundred tons burthen up the Mississippi, which needs no commentation upon it, as it reduces them waters nearly equal to tide Water. And was the prayor of my Petition granted, I could build a Furnace and execute my own Castings myself, and whatever grants I have, shall be faithfully laid out for them purposes. Sir, you may have some faint Ideas of the situation of my mind, and can form a judgment whether a person so situated is altogether fit for so great an undertaking, as one who can give his whole thoughts and study to it. But Sir, should you not think it to be for the honour and interest of our Empire to grant my prayor, you may give it every opposition without the least offence.
But should you think my prayor reasonable and patronise my claim I should think I was in duty Bound ever to subscribe myselfe Your most Devoted much obliged and Very Humble Servant
John Fitch
NB If there should be any securities required as to the application of the money arising from Sd. grant I can produce such as shall be satisfactory.
